DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, and 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hurwitz (US 2014/0252535) and Van Noort et al. (2008/0173974). 
Regarding claim 1, Hurwitz disclose a silicon substrate layer (110)(fig. 1) at least portion of which is doped with dopants of a conductivity type [0016] (HRS substrate of 1000 ohmcm or greater), ((2008/0173974) paragraph [0002] discloses a HRS (high resistitivity substrate is 1000 ohmcm) and figure 1 disclose a P- (doped) HRS substrate [0049] dislose a p-doped substrate with 2000ohmcm); and a first insulator layer (130) formed above the silicon substrate layer; wherein the first insulator layer  and the dopants of the silicon substrate layer have opposite electric charges (fig. 1).
Regarding claim 2, Hurwitz disclose an integrated passive device [title].
Regarding claim 3, Hurwitz disclose  15a first metal layer (144), wherein the first insulator layer (130) comprises a passivation layer arranged between the silicon substrate layer (110) and the first metal layer (144).
Regarding claim 6, Hurwitz disclose at least one barrier layer (140) extending on a surface of at least one metal layer (fig. 1)
Regarding claim 9, Hurwitz disclose  a static charge of the at least one insulator layer is configured to generate a depletion region (120) at an interface between the at least one insulator layer and 15the silicon substrate layer (fig 1).
Regarding claim 10, Hurwitz disclose  a static charge of the at least one insulator layer is configured to generate a accumulation region (120) at an interface between the at least one insulator layer and 15the silicon substrate layer (fig 1).
Regarding claim 13, Hurwitz disclose   providing a silicon substrate (110) comprising dopants of a first conductivity type; depositing a first insulator layer (130) on the silicon substrate (110), wherein a static charge of the first insulator layer (130) is of a second conductivity 5type, opposite to the first conductivity type; and forming at least one metal layer (144) above the first insulator layer (fig 1).
Regarding claim 14, Hurwitz disclose   depositing a barrier layer in connection (140) with the at least one metal layer (fig 1). 
Regarding claim 15, Hurwitz disclose  forming at least two metal layers (142, 144) above the first insulator layer (130); and  15depositing further insulator layers (140, 150) to provide integrated passive device (IPD) elements, wherein at least a portion of at least one insulator layer is arranged between the at least two metal layers (fig 1). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2014/0252535) and Van Noort et al. (2008/0173974) in view of Chang et al. (US 9,385,079).
Hurwitz disclose a silicon substrate layer (110)(fig. 1) at least portion of which is doped with dopants of a conductivity type [0016] (HRS substrate of 1000 ohmcm or greater), ((2008/0173974) paragraph [0002] discloses a HRS (high resistitivity substrate is 1000 ohmcm) and figure 1 disclose a P- (doped) HRS substrate [0049] dislose a p-doped substrate with 2000ohmcm); and a first insulator layer (130) formed above the silicon substrate layer; wherein the first insulator layer  and the dopants of the silicon substrate layer have opposite electric charges (fig. 1).
Regarding claim 3, Hurwitz disclose  15a first metal layer (144), wherein the first insulator layer (130) comprises a passivation layer arranged between the silicon substrate layer (110) and the first metal layer (144).
Regarding claim 4, Hurwitz fails to disclose a second insulator layer and a second metal layer , wherein the second insulator layer is arranged between the first metal layer and the second metal layer, and the second metal layer is arranged above the first metal layer.
Regarding claim 4, Chang et al.  disclose a second insulator layer (76) and a second metal layer (78, 86), wherein the second insulator layer is arranged between the first conductive layer (74) and the second metal layer, and the second metal layer is arranged above the first conductive layer (74) (fig 10). 

One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The combination would allow one to build passive devices in the vertical direction which would save valuable space/real estate on the wafer.)
Regarding claim 5, Chang et al. disclose a third insulator layer (88)(fig 9) and a third metal layer (82, 90), wherein at least a portion of the third insulator layer (88) is arranged between the second metal layer (78, 86) and the third metal layer (82, 90), and the third metal layer (82, 90) is arranged above the second metal layer (figs 8 and 9). 
Regarding claim 11, Chang et al. discloa fourth insulator layer (92) arranged above the third insulator layer (88), configured to cover at least partially elements (halfs) of the third metal layer (90) and to extend horizontally between the elements of the third metal layer.
Regarding claim 12, Chang et al. disclose least one conductive pad (102, 104, 106) connected to the at least one metal 30layer element through the fourth insulator layer (92), configured to provide external connection to the semiconductor apparatus(fig 10).
Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2014/0252535) and Van Noort et al. (2008/0173974) in view of Abrokwah et al. (US 2008/0246114).
- (doped) HRS substrate [0049] dislose a p-doped substrate with 2000ohmcm); and a first insulator layer (130) formed above the silicon substrate layer; wherein the first insulator layer  and the dopants of the silicon substrate layer have opposite electric charges (fig. 1).
Regarding claim 7, Hurwitz fails to disclose at least one insulator layer comprises  a plasma enhanced chemical vapor deposition 5(PECVD) layer. 
Abrokwah et al. disclose plasma enhanced chemical vapor deposition 5(PECVD) layer [0030].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The PECVD would form a dielectric layer.)
Claims 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2014/0252535) and Van Noort et al. (2008/0173974) in view of Chow “Engineering the fixed charge of aluminum oxide for field assisted passivation in heterojunction solar cells”.

Regarding claim 8 a negative static charge Atomic Layer Deposition (ALD) grown aluminum oxide layer arranged above the silicon substrate layer. 
Chow disclose least one insulator layer comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer [abstract] this ald would result in a  negative static charge in the aluminum oxide layer arranged above the silicon substrate layer.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The PECVD would form a dielectric layer.)

Claims 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2014/0252535) in view of Van Noort et al. (2008/0173974).
Hurwitz disclose a silicon substrate layer (110)(fig. 1) at least portion of which is doped with dopants of a conductivity type [0016] (HRS substrate of 1000 ohmcm or greater); and a first insulator layer (130) formed above the silicon substrate layer; wherein the first insulator layer  and the dopants of the silicon substrate layer have opposite electric charges (fig. 1).


Van Noort et al. disclose n-type region to form an accumulation region at an interface between the at least one insulator layer and 15the silicon substrate layer [0004].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. the n-type substrate would form the accumulation layer). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817